Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The applicant cites paragraph 70 as support for added claim.  The examiner cannot find support in said paragraph, nor anywhere else in the specification for the limitation reciting the 



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-11, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 107016936, refer to attached machine translation for text citations) in view of Lee et al (US 20180086034).
**The curved cover plate and flexible screen are NOT part of the bonding device.** 
As to claims 1-6 and 20, Wang discloses a bonding device for bonding (fig 2-6) an irregular-shaped curved cover plate and a flexible screen, wherein: the irregular-shaped curved cover plate comprises a flat area and arc hook areas that could be formed by bending inwardly both sides of the flat area extending to both sides of the flat area smoothly; the bonding device comprises a bonding body 200 capable of pressing the flexible screen, the bonding body comprises: an adsorption component adsorbing the flexible screen, the adsorption component comprises a plurality of sub-adsorption 313a, 311, 313b, the components comprising linearly arranged vacuum adsorption holes 210 (fig 6, 2-3) components arranged apart from each other (fig 6, example 1, p. 5-7, the components 313a, 313b, 311, each capable of adsorbing a flexible screen (see p. 6) ; and an expansion component, the expansion component comprising a plurality of sub-expansion components 312a, 312b arranged apart from each other (fig 6, p. 5-7) and each having inflation holes (hole functions as inflation hole after vacuum removed, p. 6-7): the adsorption component and the expansion component are cooperatively provided with a pad 201 having pressing surface having a shape matching with a shape of an inner surface of the irregular-shaped curved cover plate, the pressing surface has a flat area and arc hook areas corresponding to an irregular-shaped curved cover plate, and a flexible screen is capable of being adsorbed on the flat area and the arc hook areas of the pressing surface (p. 5-7, fig 2-6), the expansion component has a normal state and an expanded state, in the normal state, a size of the pressing surface is less than a size of the inner surface of the irregular-shaped curved cover plate, and in the expanded state, the size of the pressing surface matches with the size of the inner surface of the irregular-shaped curved cover plate.

Wang does not disclose the sub-expansion component being made of rubber and the expansion component having a variable size, wherein the expansion component has a normal state and an expanded state, in the normal state, a size of the pressing surface is less than a size of the inner surface of the irregular-shaped curved cover plate, and in the expanded state, the size of the pressing surface matches with the size of the inner surface of the irregular-shaped curved cover plate.

Lee discloses an expansion component 130 for supporting a bonding operation, said expansion component being made of rubber (claim 4)  and having a variable size, wherein the expansion component has a normal state and an expanded state, in the normal state, a size of the pressing surface is less than a size of the inner surface of the irregular-shaped curved cover plate, and in the expanded state, the size of the pressing surface matches with the size of the inner surface of the irregular-shaped curved cover plate (see fig 2-5, any rubber is capable of changing in shape).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Wang such that the expansion component is made of rubber and has a variable size, wherein the expansion component has a normal state and an expanded state, in the normal state, a size of the pressing surface is less than a size of the inner surface of the irregular-shaped curved cover plate, and in the expanded state, the size of the pressing surface matches with the size of the inner surface of the irregular-shaped curved cover plate as taught by Lee above as such provides even pressure on the lower surface of a the flexible screen.

As to claims 7-9, the bonding body further comprises a support body (combination of 201 and 200) supporting the pressing surface, the support body comprises a lateral extending body extending along a direction of the flat area of the irregular- shaped curved cover plate (fig 2, body extends along surface of 120), and a longitudinal extending body supporting the lateral extending body; and the pressing surface is formed on the lateral extending body (pressing surface top of 201).  Since the expansion component is part of the body, they are made from the same material.  As to claims 10, the passages 210 serve as inflation passages after vacuum is shut off and adsorption passages when vacuum is on (see claim 1 above, p. 5-7).  As to claim 11, Wang discloses the claim cover plate 100. 
As to claim 19, at least figure 2 of Wang discloses the adsorption component and the expansion component are distributed along an upper flat side and two opposite curved ends of the lateral extending body of the bonding body.


Response to Arguments
Applicant's arguments filed 7/9/2021 have been fully considered but they are not persuasive. Applicant asserts that that the arc-hook areas of curved cover plate of Wang are formed by bending downward rather than inward.  This argument is not commensurate with the scope of the claims because the claimed curved plate is not part of the apparatus and does not further limitation the device.  MPEP 2115.  Additionally, the recited step of bending is not germane to the merits of the rejection because it is a method step not even required to be performed by the instantly claimed apparatus.  Applicant cites portions of the specification, but limitations recited in the specification are not read into the claims. 
Applicant asserts that Wang fails to disclose the claimed adsorption and expansion components because “Wang teaches a bonding process that the first area to the fourth area sequentially remove vacuum between the cited element 200 and the cited element 220.”  This argument, as well as applicant’s other arguments directed at the absorbtion and expansion components of Wang are specific to Wang’s process, and not directed at Wang’s structure.  An apparatus covers what a device is, not what it does.  MPEP 2114.  
Applicant is respectfully informed that Wang need not disclose variable size as Lee discloses such.  Applicant then asserts that Lee fails to disclose each of the sub-components provided with an inflation hole.  The examiner asserts that Lee need not disclose such as Wang discloses an inflation hole.  Applicant is reminded that one cannot show nonobviousness by attacking references individually and in a vacuum of each other as a rejection under 35 U.S.C. 103 is a consideration relating to the combined teachings of the references (and not each reference in a vacuum of the others)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KR 101899936B1, directed to a variable sized expansion component.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038.  The examiner can normally be reached on Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER T SCHATZ/Primary Examiner, Art Unit 1748